Citation Nr: 9935441	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  99-06 540	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fractured right hand.



REPRESENTATION

Appellant represented by:	AMVETS



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1988 to November 1992.

2.	On September 29, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, that the veteran had died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

